                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 1 of 46




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

         HERMAN MILLER, INC.,                                  Case No. 1:20-cv-6172-LLS

                           Plaintiff,                          COMPLAINT for:
                    v.
                                                                 (1) COUNTERFEITING
         MANHATTAN HOME DESIGN LLC,                              (2) DILUTION
         BARCELONA DESIGNS, and
         DANIEL JAVIER LEVY,                                     (3) INFRINGEMENT
                                                                 (4) UNFAIR COMPETITION
                           Defendants.
                                                                                    Jury Trial Demanded


                   Plaintiff Herman Miller, Inc. (“Herman Miller”), by and through its attorneys, files this

        complaint for counterfeiting, dilution, infringement, and unfair competition against Defendants

        Manhattan Home Design LLC, Barcelona Designs, and Daniel Javier Levy.

                                                      PARTIES

                   1.     Plaintiff Herman Miller, Inc. is a corporation organized and existing under the laws

        of the State of Michigan having a principal place of business at 855 East Main Avenue, Zeeland,

        Michigan 49464.

                   2.     Defendant Daniel J. Levy is an individual who, upon information and belief, has an

        address at 325 West 38th Street, New York, New York 10018.

                   3.     Upon information and belief, Manhattan Home Design LLC is a New York

        company with its principal place of business at 325 West 38th Street, New York, New York 10018.

        Manhattan Home Design operates a website at <<www.manhattanhomedesign.com>>.

                   4.     Upon information and belief, Barcelona Designs is a Canadian entity that purports

        to have an address at 4915 Bathurst St. Suite 209, Toronto, Ontario, Canada, M2R 1X9. Barcelona

        Designs operates a website at <<www.barcelona-designs.com>>.




4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 2 of 46




                   5.    Upon information and belief, Barcelona Designs and Manhattan Home Design are

        subject to common ownership and control, including by Daniel J. Levy.

                   6.    Upon information and belief, at most or all times relevant to the claims herein, the

        actions of Manhattan Home Design and Barcelona Designs were directed and controlled by

        Defendant Levy.

                   7.    Upon information and belief, Manhattan Home Design and Barcelona Designs

        were acquired in December 2019 by Kardegian Group, and Martin Kardegian named their new

        CEO.

                                          JURISDICTION AND VENUE

                   8.    This is an action for trademark counterfeiting, dilution, and infringement under the

        Lanham Act, 15 U.S.C. §§ 1114, 1125(a), and 1125(c); for unfair competition under New York

        GBL § 349; and for trademark infringement and unfair competition under the common law.

                   9.    This Court has subject matter jurisdiction over the claims pursuant to 15 U.S.C. §

        1121(a) and 28 U.S.C. §§ 1331 and 1338(a) and (b), and supplemental jurisdiction over the claims

        arising under the statutory and common law of the State of New York pursuant to 28 U.S.C. §

        1367(a) because the state law claims are so related to the federal claims that they form part of the

        same case or controversy. Furthermore, there is diversity jurisdiction as to the non-federal claims

        pursuant to 28 U.S.C. § 1332 to the extent the Defendants are diverse relative to Plaintiff, and

        because Plaintiff’s damages hereunder exceed the statutory threshold.

                   10.   This Court has personal jurisdiction over Manhattan Home Design and Mr. Levy

        because they are located in this District, and because they have marketed and sold infringing

        product in this District.

                   11.   This Court has personal jurisdiction over Barcelona Designs because, upon

        information and belief, it is a mere extension of the infringing operations of the other two

                                                      2
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 3 of 46




        defendants, without a genuine or separate corporate existence independent of Mr. Levy and

        Manhattan Home Design. Furthermore, upon information and belief, Barcelona Designs has sold

        infringing products into this District. To the extent that Barcelona Designs were not otherwise

        subject to jurisdiction under any given state long arm statute, this Court would have personal

        jurisdiction over Barcelona Designs because of its contacts with the United States market as a

        whole.

                   12.   Venue is proper in this District under 28 U.S.C. § 1391 (b) and (c). On information

        and belief, Defendants have transacted business in this District, and a substantial part of the events

        giving rise to the claims occurred in this District.

                                            PART I: BACKGROUND

                                                   Herman Miller

                   13.   For over a century, Herman Miller has been a leader in the highly competitive

        business of designing, manufacturing, distributing, and selling high-quality, design-oriented

        furniture.

                   14.   Herman Miller is renowned for its contemporary furniture designs, which have

        been deemed works of art and inducted into permanent collections of major museums across the

        United States, including the Museum of Modern Art and LACMA in Los Angeles.

                   15.   Herman Miller’s iconic products have generated billions of dollars in sales and are

        widely loved by their users.

                   16.   Based in Zeeland, Michigan, Herman Miller manufactures all the furniture designs

        asserted herein in the United States pursuant to rigorous quality controls, supporting thousands of

        local jobs.




                                                       3
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 4 of 46




                   17.   For decades, Herman Miller has developed close working relationships with

        preeminent designers, who have entrusted their design legacies to Herman Miller to protect for

        posterity.

                   18.   It is precisely because Herman Miller has intellectual property rights that it can

        protect the work of those designers, and enable designers to produce iconic works that stand the

        test of time.

                   19.   Herman Miller has long-established trademark rights in its own name, which is

        protected by multiple U.S. registrations. Herein, Herman Miller is asserting infringement of U.S.

        Registration Nos. 733,770 and 772,411. Copies of these Trademark Registrations are attached at

        Exhibit A.

                                             Charles and Ray Eames

                   20.   Two of the most notable of Herman Miller’s designers were Charles Eames and his

        wife, Ray Eames.

                   21.   The creative genius of Charles and Ray Eames manifested itself in many ways,

        including photography, film making, architecture, and, most significantly, furniture design.

                   22.   Charles and Ray Eames became world-famous furniture designers and designed

        many of the items that comprise Herman Miller’s furniture line. Through their work, Charles and

        Ray Eames became celebrities. Authors have written dozens of books about them. The United

        States Library of Congress organized a travelling exhibit of the Eames’ works in 1999.

                   23.   The collaboration between Herman Miller and Charles and Ray Eames is well-

        known in the industry and touted heavily in Herman Miller’s marketing.




                                                      4
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 5 of 46




                   24.   Herman Miller has used the “Eames” name, as well as the name “Charles Eames”

        and the name “Ray Eames,” and has created an intentional association with these names as used

        in connection with its furniture, since at least 1951.

                   25.   On January 26, 1982, the United States Patent and Trademark Office formally

        memorialized the association between the EAMES name and Herman Miller when it issued to

        Herman Miller US Trademark Registration No. 1,187,673, for the EAMES® trademark. The

        registration provides Herman Miller with the exclusive right to use the EAMES® designation in

        connection with the sale of such furniture. A copy of the registration certificate is attached as

        Exhibit B.

                   26.   Herman Miller has an industry-wide reputation for manufacturing and marketing

        the highest-quality contemporary furniture products, including being the exclusive source in North

        America and elsewhere for EAMES® chairs and furniture.

                                     The EAMES® Aluminum Group Chairs

                   27.   Charles and Ray Eames designed the EAMES® Aluminum Group chairs, and

        Herman Miller began producing them in 1958. Herman Miller has continuously produced the

        chairs since then. An example of one of the EAMES® Aluminum Group chairs of the “Thin Pad”

        variety is depicted below:




                                                      5
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 6 of 46




                   28.   In 1969, Charles and Ray Eames added cushions to the EAMES® Aluminum

        Group chairs, and Herman Miller has produced them ever since. These chairs are sold as the

        EAMES® Soft Pad chairs, and are part of the EAMES® Aluminum Group family. An example

        of one of the EAMES® Aluminum Group Soft Pad chairs is depicted below:




                                                 6
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 7 of 46




                   29.   Depictions of the EAMES® Aluminum Group Thin Pad and Soft Pad trade dresses

        are attached hereto as Exhibit C.

                   30.   Among both the Soft Pad and Thin Pad chairs, Herman Miller has sold variations

        with and without the distinctive parallelogram armrests (discussed further below), as well as

        variations with taller backrests (the Executive Chair version), and some with alternative fabrics,

        each of which has achieved great recognition in its own right and as part of a family of related

        EAMES® designs. Exhibit C illustrates these variations.

                   31.   While some of these variants have been sold in greater quantity and for a longer

        period of time than others, each of these designs is well-known, indeed famous, as a Herman Miller

        original product design, all of which are associated with one another and with Herman Miller.

                   32.   Herman Miller possesses trade dress rights in all of these designs, as well as

        registered trade dress rights in the distinctive frame with armrests.

                   33.   The distinctive overall look of the EAMES® Aluminum Group design carries over

        through all the chairs – reinforced among all of them as a family of designs – and consumers can

        easily recognize them as mere variants of each other, just the same as consumers would recognize

        different model variants of the same car.

                   34.   Trade dress is simply the overall visual impression of what consumers see.

        However, set forth below are the most salient and dominant design features that distinguish the

        trade dress of the EAMES® Aluminum Group Thin Pad and Soft Pad trade dresses.

                   35.   A dominant distinguishing feature of the EAMES® Aluminum Group Thin Pad

        and Soft Pad trade dress is the appearance of a single, slender rectangular slab of roughly uniform

        thickness, that is substantially flat across its width, and that has been curved into a rounded L-




                                                      7
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 8 of 46




        shape and suspended between two side rails, in the manner and style of the EAMES® Aluminum

        Group chairs.

                   36.   A further distinguishing feature of Herman Miller’s Thin Pad trade dress appearing

        on many but not all of the chairs is the use of a web or chair surface with multiple narrow

        rectangular tufts.

                   37.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        trade dress appearing on many but not all of the chairs is the use of parallelogram-shaped armrests,

        with a thin and substantially uniform cross-section. Although customers can also buy versions of

        the chairs without armrests, the armrests have historically been sold on a significant number of the

        chairs, and hence became a prominent distinguishing feature.

                   38.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is the use of “scroll” edges of the seat and backrest.

                   39.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is the specific cross-bar design across the back of the upper backrest.

                   40.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is a pair of visible parallel L-shaped side rails running along substantially the full length of

        the backrest and seat.

                   41.   Another distinguishing feature of the EAMES® Aluminum Group Soft Pad trade

        dress is the use of 2-3 uniformly shaped rectangular backrest cushions and a single seat cushion.

                   42.   The most visually dominant features of the trade dress as outlined above were

        articulated by Herman Miller recently in Blumenthal Distributing, Inc. v Herman Miller, Inc., C.D.

        Cal. Case No. 5:14-cv-01926-JAK (“Blumenthal Case”), wherein the District Court formally

        adopted those articulations in a ruling at Dkt. 192 of that case. The articulations in the Blumenthal



                                                      8
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 9 of 46




        Case not only identified the most dominant visual features of the trade dress, but also explained

        how infringers might combine and/or vary those features to create an infringing design that mimics

        the overall appearance of the EAMES® Aluminum Group Thin Pad and Soft Pad designs.

                   43.   Since introducing the EAMES® Aluminum Group chairs in 1958, Herman Miller

        has invested millions of dollars in promoting the full family of EAMES® Aluminum Group chairs.

                   44.   The fact that Herman Miller now sells the EAMES® Aluminum Group Thin Pad

        and Soft Pad chairs as part of a family of related designs reinforces the strength of the trade dress,

        as consumers understand the chairs to all be variations of the same design concept. The strength

        and fame of any one design inures to the benefit of all of them, the same way that a convertible

        version of a popular car builds upon the fame of the original hardtop version.

                   45.   The trade dress of the EAMES® Aluminum Group chairs is unique, distinctive, and

        non-functional, and it is not necessary for others to use this trade dress to compete in the

        marketplace. The design of the EAMES® Aluminum Group chairs is based on a general concept

        of suspending a web of seating upholstery between two rails, but there are an infinite variety of

        aesthetic design configurations that could be based on that core utilitarian concept, and the Eames

        couple chose the particular design of the EAMES® Aluminum Group Thin Pad and Soft Pad chairs

        because of their aesthetic appeal and distinctiveness.

                   46.   The unique and distinctive look of the trade dress of the EAMES® Aluminum

        Group chairs identifies and distinguishes them from competitors’ chairs.

                   47.   The consuming public and the commercial trade have come to recognize and

        associate the trade dress of the EAMES® Aluminum Group chairs with Herman Miller as a result

        of the extensive and continuous promotion and sales of chairs over the past fifty years.




                                                      9
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 10 of 46




                   48.   Herman Miller has sold hundreds of thousands of EAMES® Aluminum Group

        chairs, and because they are often used for communal seating (such as in conference rooms) any

        given chair may have been enjoyed by thousands of users over its lifetime.

                   49.   The EAMES® Aluminum Group chairs have also been inducted into many art

        museums, including the Museum of Modern Art (MoMA) in New York.

                   50.   The EAMES® Aluminum Group chairs are also featured ubiquitously in American

        media, particularly in movies and television. In the past several years, the EAMES® Aluminum

        Group chairs (as well as the EAMES® Lounge Chair) have become practically synonymous with

        the term “mid-century modern.” The recent resurgence in popularity of mid-century modern

        design – driven in part by the cultural effect of the popular television show “Mad Men” – created

        a surge of renewed interest in the EAMES® Lounge Chairs and EAMES® Aluminum Group

        chairs. That wave of renewed interest has also encouraged blatant infringement of the kind

        complained of in this civil action.

                   51.   Over the years, Herman Miller has pursued and shut down numerous infringing

        sales operations. A recent example of this is the Blumenthal Case, in which a Final Judgment of

        infringement and dilution was entered with respect to copies of the EAMES® Aluminum Group

        chairs following a jury trial.

                   52.   EAMES® Aluminum Group chairs are recognized as “iconic” in the marketplace.

                   53.   Herman Miller deliberately does not license the EAMES® Aluminum Group

        designs, and maintains strict control over their manufacture and sale to preserve the Eames design

        legacy in perpetuity.

                   54.   With respect to Herman Miler’s trade dress rights, it is not necessary that consumers

        know the name of a product, or that the name of the brand owner is Herman Miller. Rather,



                                                      10
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 11 of 46




        relevant consumers need only have a belief that the design is distinctive and originates from a

        single source.

                   55.   As a result of Herman Miller’s efforts, and unsolicited media attention, the trade

        dress of the EAMES® Aluminum Group chairs has acquired appreciable secondary meaning, and

        is indeed a famous design mark, which identifies and distinguishes the chairs from chairs offered

        by competitors.

                   56.   The United States Patent and Trademark Office recognized Herman Miller’s

        exclusive, proprietary rights in the EAMES® Aluminum Group chairs on June 20, 2006 when it

        issued to Herman Miller US TM Registration No. 3,105,591, covering the shape of the frame

        common to many of the EAMES® Aluminum Group Thin Pad and Soft Pad chairs, as depicted

        below:




                   57.   US TM Registration No. 3,105,591 is now incontestable. The registration provides

        Herman Miller with the exclusive right to use the design of the EAMES® Aluminum Group chairs

        in connection with furniture. A copy of the registration certificate is attached as Exhibit D.

                                                     11
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 12 of 46




                   58.   Registration of the EAMES® Aluminum Group trade dress confirms that Herman

        Miller owns the exclusive right to market and sell products bearing this design or any other design

        that is sufficiently similar thereto as to be likely to cause confusion, regardless of possible

        differences.

                   59.   As reflected by the registration, the claimed chair frame itself is sufficiently

        recognizable to consumers so as to be trade dress in its own right, separate and apart from the rest

        of the chair, much like a car’s front grill shape can be protectable in its own right separate from

        the rest of the car.

                   60.   As with all of Herman Miller’s trade dress registrations, registration of the

        EAMES® Aluminum Group trade dress gives notice to the world that this design belongs

        exclusively to Herman Miller.

                   61.   Registration of the EAMES® Aluminum Group trade dress confirms as well that

        the design possesses secondary meaning, shifting to anyone wishing to challenge the design the

        burden to prove otherwise.

                   62.   Registration of the EAMES® Aluminum Group trade dress confirms as well that

        the design is not functional, shifting to anyone wishing to challenge the design the burden to prove

        otherwise.

                   63.   As a result of Herman Miller’s efforts, and unsolicited media attention, the

        registered EAMES® Aluminum Group trade dress has developed appreciable secondary meaning

        and fame as an indicator that Herman Miller is the source of goods.

                   64.   Herman Miller’s registered and unregistered trade dress for the EAMES®

        Aluminum Group chairs represents highly valuable goodwill owned by Herman Miller.




                                                    12
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 13 of 46




                   65.   In addition to the trade dress, Herman Miller owns unregistered trademark rights in

        the name ALUMINUM GROUP, which it uses to market its EAMES® Aluminum Group chairs.

        The ALUMINUM GROUP mark has been used by Herman Miller consistently in promotion and

        sale of the EAMES® Aluminum Group line, and has become a well-known identifier of source

        for all the same reasons as the trade dress.

                   66.   Furthermore, Herman Miller owns unregistered trademark rights in the names of

        particular EAMES® Aluminum Group chairs. Rather than use model number designations,

        Herman Miller made a deliberate choice to call its individual chairs by name. This includes the

        EAMES® Aluminum Group Management Chair (which is the version of the chair with armrests

        and a medium height backrest), the EAMES® Aluminum Group Executive Chair (which is the

        version of the chair with armrests and a tall backrest), the EAMES® Aluminum Group Thin Pad

        (which refers to the chairs with the thinner tufted upholstery), and the EAMES® Aluminum Group

        Soft Pad (which refers to the chairs with the thicker cushions). The ALUMINUM GROUP

        MANAGEMENT CHAIR mark, the ALUMINUM GROUP EXECUTIVE CHAIR mark, the

        SOFT PAD mark, and the THIN PAD mark, have been used by Herman Miller consistently in

        promotion and sale of the EAMES® Aluminum Group line, and have become well-known

        identifiers of source for all the same reasons as the trade dress.

                                   The EAMES® Lounge Chair and Ottoman

                   67.   Charles and Ray Eames designed the EAMES® Lounge Chair in the early 1950s.

        Herman Miller began producing the product in 1956 and has continuously produced the chairs

        since then.

                   68.   An example of the EAMES® Lounge chair (with accompanying ottoman) is

        depicted below:



                                                       13
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 14 of 46




                   69.   Further depictions of the asserted EAMES® Lounge Chair trade dress are attached

        hereto as Exhibit E.

                   70.   The trade dress of the EAMES® Lounge Chairs is simply the overall visual

        appearance of the chairs as seen by consumers.

                   71.   Although the trade dress of the EAMES® Lounge Chair is simply the overall visual

        appearance of the chairs, dominant distinguishing features as seen by consumers include the

        unique curvatures of both the seat and back portions (including the molded shells of the back and

        base of the chair with U-shaped cross-sections); the two-part backrest design, including upper and

        lower back panels connected by vertical supports; the deeply indented “twin-button” tufting

        pattern on matching cushions, including on the Ottoman; and the sweeping integration of the

        armrests into the base of the chair, incluidng how they curve outward from their connection to the

        seat base. Pairing the char with its matching Ottomon (which bears the same twin-button tufting




                                                    14
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 15 of 46




        as the seat and U-shaped shell cross-section) only further emphasizes the association of the chair

        with Herman Miller because of how frequently the pair are sold together.

                   72.   The trade dress of the EAMES® Lounge Chair is unique, distinctive, and non-

        functional, and it is not necessary for others to use this trade dress to compete in the marketplace.

        Indeed, there are many other plywood and leather lounge chairs on the market that provide

        equivalent functionalities while having a distinctly different aesthetic.

                   73.   The unique and distinctive look of the trade dress of the EAMES® Lounge Chair

        identifies and distinguishes them from competitors’ chairs.

                   74.   The consuming public and the commercial trade have come to recognize and

        associate the trade dress of the EAMES® Lounge Chair with Herman Miller as a result of the

        extensive and continuous promotion and sales of chairs over the past fifty years.

                   75.   Hundreds of thousands of EAMES® Lounge Chairs have been sold. EAMES®

        Lounge Chairs are often kept as living room or office furniture, and as such are seen and enjoyed

        by countless more individuals than just their owners.

                   76.   The EAMES® Lounge Chair design has also been inducted into many art museums,

        including the Museum of Modern Art (MoMA) in New York.

                   77.   The EAMES® Lounge Chairs are also featured ubiquitously in American media,

        particularly in movies and television. In the past several years, EAMES® Lounge Chairs (as well

        as the EAMES® Aluminum Group chairs) have become practically synonymous with the term

        “mid-century modern.” The recent resurgence in popularity of mid-century modern design –

        driven in part by the cultural effect of the popular television show “Mad Men” – created a surge

        of renewed interest in the EAMES® Lounge Chairs and EAMES® Aluminum Group chairs. That




                                                     15
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 16 of 46




        wave of renewed interest has also encouraged blatant infringement of the kind complained of in

        this civil action.

                   78.   Over the years, Herman Miller has pursued and shut down many infringing sales

        operations.

                   79.   EAMES® Lounge Chairs are recognized as “iconic” in the marketplace.

                   80.   Herman Miller deliberately does not license the EAMES® Lounge Chair or

        Ottoman designs, and maintains strict control over their manufacture and sale to preserve the

        Eames design legacy in perpetuity.

                   81.   With respect to Herman Miler’s trade dress rights, it is not necessary that consumers

        know the name of a product, or that the name of the brand owner is Herman Miller. Rather,

        relevant consumers need only have a belief that the design is distinctive and originates from a

        single source.

                   82.   As a result of Herman Miller’s efforts, and unsolicited media attention, the trade

        dress of the EAMES® Lounge Chair has acquired appreciable secondary meaning, and is indeed

        a famous design mark, which identifies and distinguishes the chairs from chairs offered by

        competitors.

                   83.   The United States Patent and Trademark Office recognized Herman Miller’s

        exclusive, proprietary rights to the EAMES® Lounge Chair on May 20, 2003 when it issued to

        Herman Miller US TM Registration No. 2,716,843 covering the shape of EAMES® Lounge Chair

        (without an ottoman), as depicted below:




                                                      16
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 17 of 46




                   84.   US TM Registration No. 2,716,843 is now incontestable. The registration provides

        Herman Miller with the exclusive right to use the design of the EAMES® Lounge Chair chairs in

        connection with furniture. A copy of the registration certificate is attached as Exhibit F.

                   85.   The United States Patent and Trademark Office also has granted Herman Miller

        Registration No. 5,767,140 in the design of the EAMES® Lounge Chair Ottoman, as depicted

        below. A copy of the registration certificate is attached as Exhibit F.




                                                    17
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 18 of 46




                   86.   As with all of Herman Miller’s trade dress registrations, registration of the

        EAMES® Lounge Chair trade dress (both the chair and ottoman) gives notice to the world that

        these design belongs exclusively to Herman Miller.

                   87.   Registration of the EAMES® Lounge Chair trade dress confirms as well that the

        designs possesses secondary meaning, shifting to anyone wishing to challenge the design the

        burden to prove otherwise.

                   88.   Registration of the EAMES® Lounge Chair trade dress confirms as well that the

        designs are not functional, shifting to anyone wishing to challenge the design the burden to prove

        otherwise.

                   89.   As a result of Herman Miller’s efforts, and unsolicited media attention, the

        registered EAMES® Lounge Chair and Ottoman trade dress has developed appreciable secondary

        meaning and fame as an indicator that Herman Miller is the source of goods.

                   90.   Herman Miller’s registered and unregistered trade dress for both the EAMES®

        Lounge Chair and the Ottoman represents highly valuable goodwill owned by Herman Miller.

                   91.   Herman Miller also owns unregistered trademark rights in the name EAMES

        LOUNGE CHAIR as well as EAMES LOUNGE CHAIR AND OTTOMAN, which it has used

        consistently for decades to identify the chairs in commerce, and which are well-known for all the

        same reasons that the trade dress is well-known.

                                               The Nelson Bench

                   92.   Another prominent and highly regarded designer with whom Herman Miller

        worked closely for over twenty-five years was George Nelson. His designs are displayed in the

        permanent collections of the Museum of Modern Art, New York, Museum of Modern Art, San

        Francisco, Cooper Hewitt, Smithsonian Design Museum, New York, Brooklyn Museum of Art,



                                                   18
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 19 of 46




        and Philadelphia Museum of Art, among others, and in 1991 he received a Lifetime Achievement

        Award from the American Institute of Graphic Arts

                   93.   George Nelson designed the Nelson Bench, and Herman Miller has continuously

        produced, promoted and sold the seating since 1994. An example of the Nelson Bench is depicted

        below:




                   94.   Since introducing the Nelson Bench in 1994, Herman Miller has achieved

        considerable success selling the seating design, and Herman Miller has invested substantial sums

        marketing the product. The Nelson Bench has won design awards, and is widely known in the

        marketplace.

                   95.   The Nelson Bench trade dress is unique, distinctive, and non-functional, and it is

        not necessary for others to use this trade dress to compete in the marketplace. The unique and

        distinctive look of the Nelson Bench trade dress identifies and distinguishes the Nelson Bench

        from competitors' seating products.

                   96.   As with any trade dress, the Nelson Bench trade dress is its overall visual

        appearance.




                                                     19
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 20 of 46




                   97.    Although the Nelson Bench trade dress is simply its overall visual appearance,

        among the dominant visual features that are most distinctive of the registered Nelson Bench trade

        dress (registration discussed and depicted below) are a long, flat rectangular bench surface having

        uniformly closely-spaced longitudinal slats, and supported at opposite ends by wide flat slats

        formed into upside-down trapezoids that serve as legs.

                   98.    The consuming public and the commercial trade have come to recognize and

        associate the Nelson Bench trade dress with Herman Miller as a result of the extensive and

        continuous promotion and sales of the Nelson Bench over the past twenty-five years. As a result

        of these efforts, the Nelson Bench trade dress has acquired appreciable secondary meaning, which

        identifies and distinguishes the Nelson Bench from seating products offered by competitors.

                   99.    The United States Patent and Trademark Office recognized Herman Miller's

        exclusive, proprietary rights to the Nelson Bench on February 12, 2019, when it issued to Herman

        Miller US TM Registration No. 5,672,151 covering the shape of Nelson Bench, as depicted below:




                   100.   US TM Registration No. 5,672,151 provides Herman Miller with the exclusive

        right to use the design of the Nelson Bench in connection with furniture. A copy of the registration

        certificate is attached as Exhibit G.

                   101.   As a result of such extensive and exclusive use and promotion of the trade dress

        embodied in the Nelson Bench, the trade dress has developed appreciable secondary meaning as

        an indicator that Herman Miller is the source of goods.


                                                     20
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 21 of 46




                   102.   Herman Miller's trade dress for the Nelson Bench represents highly valuable

        goodwill owned by Herman Miller.

                   103.   Registration of the Nelson Bench trade dress confirms that Herman Miller owns the

        exclusive right to market and sell products bearing this design or any other design that is

        sufficiently similar thereto as to be likely to cause confusion, regardless of possible differences.

                   104.   As with all of Herman Miller's trade dress registrations, registration of the Nelson

        Bench trade dress gives notice to the world that this design belongs exclusively to Herman Miller.

                   105.   Registration of the Nelson Bench trade dress confirms as well that the design

        possesses secondary meaning, shifting to anyone wishing to challenge the design the burden to

        prove otherwise.

                   106.   Registration of the Nelson Bench trade dress confirms as well that the design is not

        functional, shifting to anyone wishing to challenge the design the burden to prove otherwise.

                   107.   Herman Miller also has exclusive rights to use the name NELSON BENCH to

        market and sell the Nelson Bench in the United States.




                                                       21
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 22 of 46




                               PART II: DEFENDANTS’ WRONGFUL CONDUCT

                   108.   The website <<www.ManhattanHomeDesign.com>> is home to the brand

        “Manhattan Home Design,” an E-commerce furniture company.

                   109.   Upon information and belief, Manhattan Home Design Furniture was created by

        and has been closely managed by Defendant Daniel J. Levy in New York.

                   110.   The website <<www.Barcelona-Designs.com>> is home to the brand “Barcelona

        Designs,” an E-commerce furniture company.

                   111.   Upon information and belief, Barcelona Designs was created by and has been

        closely managed by Defendant Daniel J. Levy in New York, and was created to avoid the

        appearance of infringement in the United States by purporting to funnel product through Canada.

                   112.   Upon information and belief, Mr. Levy and Manhattan Home Design LLC are

        closely tied to the website <<www.Barcelona-Design.com>>, which, while purporting to be run

        as a Toronto, Canada-based company, is actually operated from New York, and directly references

        Manhattan Home Design on its website.

                   113.   Defendants have been engaged in rampant infringement and dilution of Herman

        Miller’s valuable trade dress and trademark rights.

                   114.   In violation of Herman Miller’s registered and unregistered trade dress rights in the

        Eames Aluminum Group Chair line, Defendants have marketed and sold what it calls its “Eames

        Office Chair Soft Pad Management Chair,” its “Eames Office Chair Ribbed Management Chair,”

        and its “Eames Office Chair Soft Pad Executive Chair,” which are counterfeit copies of the

        EAMES® Soft Pad Management Chair, the EAMES® Thin Pad Management Chair, and the

        EAMES® Soft Pad Executive Chair, respectively. Some example images of these counterfeits are

        shown below.



                                                       22
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 23 of 46




                                              23
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 24 of 46




                   115.   Defendants have also marketed and sold several additional copies of the EAMES®

        Aluminum Group chairs under the names “Eames Style Chair,” “EM Office Chair,” and “Engineer

        Office Chair,” and “Twist Office Chair.” Example images of these are shown below.




                                                     24
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 25 of 46




                                              25
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 26 of 46




                                              26
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 27 of 46




                   116.   In addition to infringing upon Herman Miller’s trade dress rights, Defendants have

        infringed upon Herman Miller’s registered trademark rights in the name EAMES®, as well

        unregistered rights in the trade names ALUMINUM GROUP and SOFT PAD.

                   117.   The same counterfeit and infringing chairs are sold through Barcelona Designs, as

        shown below. The EAMES® name is used in the webpage metadata, and displays in the browser

        tab, as also shown below.




                                                      27
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 28 of 46




                                              28
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 29 of 46




                   118.   With respect to the EAMES® Lounge Chair and Ottoman, Manhattan Home

        Design has marketed and sold counterfeit copies of both pieces under the name “Classic Lounge



                                                 29
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 30 of 46




        Chair & Ottoman,” while also using the trademarked EAMES® name elsewhere on the website

        and in internet advertising in connection with the chair. Example images of these are shown below.




                   119.   Although, on information and belief, Defendants’ chairs are all manufactured in

        China, Defendants have also advertised falsely that their copies of the EAMES® Lounge Chair

        and Ottoman use only “FAS American timber.”

                   120.   Counterfeit copies of the EAMES® Lounge Chair and Ottoman are also sold

        through Barcelona Designs, as shown below. Although the text on the website avoids using the

        name EAMES®, it is used in the underlying metadata of the webpage, and is visible in the browser

        tab.




                                                     30
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 31 of 46




                   121.   In violation of Herman Miller’s registered trade dress rights in the Nelson Bench,

        Manhattan Home Design has counterfeit copies under the name “Nelson Bench.” An example

        image is shown below.




                   122.   Barcelona Designs sells the same counterfeits under the name “Sauna.”




                                                      31
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 32 of 46




                   123.   The fact that Defendants have copied so many different Herman Miller designs and

        featured them as its primary products lends to an aura that Defendants are somehow affiliated with

        or authorized by Herman Miller, when in fact the opposite is true.

                   124.   Herman Miller does not yet know the exact nature of the connection between

        Manhattan Home Design and Barcelona Designs, but on information and belief, both were created

        and have been operated by Mr. Levy personally from his address at 325 West 38th Street, New

        York, New York 10018, and Barcelona Designs is not separately incorporated..

                   125.   In addition to selling infringing and counterfeit copies of Herman Miller’s products,

        Defendants have also improperly and rampantly used Herman Miller trademarks in online

        advertising. For example, below are several Google search results. It is evident that Defendants

        have also purchased advertising keywords that, although not visible to consumers, redirect internet

        traffic to their infringing websites in an infringing manner.




                                                       32
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 33 of 46




                                              33
4845-9880-3134.4
                   Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 34 of 46




                                              34
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 35 of 46




                   126.   Defendants’ conduct is likely to cause not only point of sale confusion, but also

        initial interest confusion from customers who are improperly diverted to Defendants, and also post-




                                                      35
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 36 of 46




        sale confusion from consumers who see Defendants’ products in use after they have been

        purchased.

                   127.   After Herman Miller discovered Manhattan Home Design, it repeatedly placed the

        entity and Mr. Levy on notice of the infringements, and executed numerous takedowns of

        infringing content.

                   128.   As recently as September 13, 2019, in response to a September 3, 2019 cease and

        desist letter from Herman Miller, Manhattan Home Design conceded that it was removing all

        accused items.       However, notwithstanding these assurances, Manhattan Home Design has

        continued thereafter to violate Herman Miller’s intellectual property rights.

                   129.   Upon information and belief, in an effort to evade trademark enforcement efforts

        and conceal their ongoing infringing conduct, Defendants have attempted to block Herman

        Miller’s access to the portions of their websites displaying infringing content. For example, upon

        information and belief, when the website detects that a user with a Herman Miller IP address is

        visiting the site, it redirects infringing webpages to a page stating “This product is no longer

        available” (as shown below). This is willful, deceptive and misleading conduct evidencing that

        Defendants are aware that their actions are unlawful.




                                                     36
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 37 of 46




                                                       COUNT I

                                   COUNTERFEITING UNDER 15 U.S.C. §1114

                   130.   The preceding paragraphs are incorporated herein by reference.

                   131.   Herman Miller asserts this claim of trademark and trade dress counterfeiting

        pursuant to 15 U.S.C. 1114 based upon the intentional copying of (a) Herman Miller’s registered

        EAMES® Aluminum Group design, (b) Herman Miller’s registered EAMES® Lounge Chair and

        Ottoman designs, (c) Herman Miller’s EAMES® trademark, (d) Herman Miller’s registered

        Nelson Bench design (collectively, the “Registrations”).

                   132.   Herman Miller has valid and protectable rights in its Registrations.

                   133.   Defendants    have    marketed     and   sold    products   that   are   substantially

        indistinguishable from Herman Miller’s registered designs.

                   134.   Defendants have also sold the counterfeit chairs under the name EAMES®.

                   135.   Defendants have no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs, or the use of their trademarks.

                   136.   Defendants’ counterfeiting is likely to cause point-of-sale confusion, initial interest

        confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in brand

        value, and other harms that set forth herein.

                   137.   Defendants’ counterfeiting also dilutes Herman Miller’s registered design rights.

                   138.   Defendants’ counterfeiting has been deliberate and willful.

                   139.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the counterfeiting complained of herein.

                   140.   Herman Miller is entitled to elect either trebled actual damages plus attorneys’ fees

        under 15 U.S.C. §1117(b), or statutory damages under 15 U.S.C. §1117(c).



                                                        37
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 38 of 46




                   141.   Allowable statutory damages in this case for willful counterfeiting are up to

        $2,000,000 per registration.

                   142.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   143.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.

                                                      COUNT II

                           INFRINGEMENT OF REGISTERED HERMAN MILLER

                    TRADE DRESS AND EAMES® TRADEMARK UNDER 15 U.S.C. §1114

                   144.   The preceding paragraphs are incorporated herein by reference.

                   145.   Herman Miller asserts this claim of trademark and trade dress infringement

        pursuant to 15 U.S.C. 1114 based upon the intentional copying of (a) Herman Miller’s registered

        EAMES® Aluminum Group design, (b) Herman Miller’s registered EAMES® Lounge Chair and

        Ottoman designs, (c) Herman Miller’s EAMES® trademark, and (d) Herman Miller’s registered

        Nelson Bench design (collectively, the “Registrations”).

                   146.   Herman Miller has valid and protectable rights in its Registrations.

                   147.   Defendants have marketed and sold chairs that are insubstantially different in visual

        appearance from Herman Miller’s registered designs.

                   148.   In the case of the EAMES® Aluminum Group chairs, Defendants have also sold

        the accused chairs under the name EAMES®.

                   149.   Defendants have no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs, or the use of its trademarks.



                                                       38
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 39 of 46




                   150.   Defendants’ copying is likely to cause point-of-sale confusion, initial interest

        confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in brand

        value, and other harms that have been discussed above.

                   151.   Defendants’ copying also dilutes Herman Miller’s registered design rights.

                   152.   Defendants’ copying has been deliberate and willful.

                   153.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the counterfeiting complained of herein.

                   154.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   155.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   156.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   157.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.

                                                      COUNT III

            INFRINGEMENT OF HERMAN MILLER UNREGISTERED TRADE DRESS AND
                          TRADEMARKS UNDER 15 U.S.C. §1125(a)

                   158.   The preceding paragraphs are incorporated herein by reference.

                   159.   Herman Miller asserts this claim of infringement of its unregistered trade dress

        rights pursuant to 15 U.S.C. 1125(a) against the Defendants.

                   160.   In addition to its registration in the frame of the EAMES® Aluminum Group

        Management Chair, Herman Miller has unregistered trade dress rights in the overall appearance of




                                                       39
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 40 of 46




        its Thin Pad and Soft Pad lines of chairs, including the models that the Defendants have so closely

        copied.

                   161.   In addition to infringing upon Herman Miller’s unregistered trade dress rights,

        Defendants also infringe upon Herman Miller’s unregistered trademark rights in the names

        ALUMINUM GROUP, SOFT PAD, and EAMES LOUNGE CHAIR, and EAMES LOUNGE

        CHAIR AND OTTOMAN.

                   162.   Defendants have no license from Herman Miller to engage in the promotion or sale

        of the foregoing designs, or to use the foregoing trademarks.

                   163.   Defendants’ infringement is likely to cause point-of-sale confusion, initial interest

        confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in brand

        value, and other harms that have been discussed above.

                   164.   Defendants’ infringement has been deliberate and willful.

                   165.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the infringement complained of herein.

                   166.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   167.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   168.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   169.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.




                                                       40
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 41 of 46




                                                     COUNT IV

                           DILUTION OF TRADE DRESS UNDER 15 U.S.C. §1125(c)

                   170.   The preceding paragraphs are incorporated herein by reference.

                   171.   Herman Miller asserts this claim of trade dress dilution pursuant to 15 U.S.C.

        1125(c) against Defendants based upon the intentional copying of Herman Miller’s protected

        EAMES® Aluminum Group and EAMES® Lounge Chair and Ottoman trade dress.

                   172.   As is relevant here, Herman Miller has the following valid and protectable rights:

                          a.     Trademark Registrations for the design of EAMES® Aluminum Group

                   frame and the EAMES® Lounge Chair and Ottoman.

                          b.     Unregistered trade dress rights in the configuration of the EAMES®

                   Aluminum Group Thin Pad and Soft Pad chairs, including the models that Defendants

                   have so closely copied.

                   173.   Defendants have no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs.

                   174.   The registered and unregistered EAMES® Aluminum Group trade and EAMES®

        Lounge Chair and Ottoman are famous and widely known in the United States.

                   175.   Defendants’ copying of the EAMES® Aluminum Group and EAMES® Lounge

        Chair and Ottoman designs is likely to cause dilution of the distinctiveness of Herman Miller’s

        valuable designs, and to undermine Herman Miller’s ability to control its own brand, even among

        consumers who know that Defendants are selling knock-offs rather than originals.

                   176.   Defendants’ copying is likely to cause dilution of Herman Miller’s brands through

        initial interest confusion, point-of-sale confusion, and post-sale confusion, resulting in lost sales

        to Herman Miller, diminution in brand value, and other harms as alleged above.



                                                      41
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 42 of 46




                   177.   Defendants have deliberately and willfully created a likelihood of dilution, and

        caused actual dilution.

                   178.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the dilution and likelihood of dilution complained of herein.

                   179.   Herman Miller is entitled to damages in an amount to be proven at trial.

                   180.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   181.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.

                                                      COUNT V

                    DECEPTIVE PRACTICES AND ACTS UNDER NEW YORK GBL § 349

                   182.   The preceding paragraphs are incorporated herein by reference.

                   183.   Plaintiffs assert this claim of unfair competition pursuant to New York GBL §340

        against Defendants.

                   184.   The same facts that state causes of action under the Lanham Act in the other claims

        asserted herein also state causes of action under the New York GBL § 349.

                   185.   Additionally, Defendants’ use of Herman Miller’s trademarked terms in internet

        advertising constitutes common law unfair competition, even when those words are not directly

        visible to consumers when searching the internet.

                   186.   Defendant’s keywords have caused their internet search engine results to become

        intermingled with results for Herman Miller, and have resulted in potential customers getting




                                                       42
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 43 of 46




        targeted advertisements for counterfeit products. The use of Herman Miller’s own trademarks

        against themselves in this manner constitutes unfair competition.

                   187.   Defendants’ conduct has been willful.

                   188.   Herman Miller will continue to suffer irreparable injury absent an injunction.

                   189.   Herman Miller seeks damages and/or restitution to the extent allowed by the

        Statute.

                   190.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   191.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.

                                                     COUNT VI

                          COMMON LAW INFRINGEMENT / UNFAIR COMPETITION

                   192.   The preceding paragraphs are incorporated herein by reference.

                   193.   The same facts that state causes of action under the Lanham Act in the other claims

        asserted herein also state causes of action under the common law of the State of New York.

                   194.   Additionally, Defendants’ use of Herman Miller’s trademarked terms in internet

        advertising constitutes common law unfair competition, even when those words are not directly

        visible to consumers when searching the internet.

                   195.   Defendants’ keywords have caused their internet search engine results to become

        intermingled with results for Herman Miller, and have resulted in potential customers getting

        targeted advertisements for counterfeit products. The use of Herman Miller’s own trademarks

        against themselves in this manner constitutes unfair competition.



                                                       43
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 44 of 46




                   196.   Defendant’s conduct has been willful.

                   197.   Herman Miller will continue to suffer irreparable injury absent an injunction.

                   198.   Herman Miller seeks damages to the full extent allowed under the common law.

                   199.   Mr. Levy bears individual and joint liability for this claim because, upon

        information and belief, he personally directed and controlled the acts complained of herein.

                   200.   Alternatively, Mr. Levy bears alter ego liability because he has used the corporate

        form as a sham to conduct a fraudulent operation, and there is otherwise no cognizable distinction

        between Mr. Levy and Manhattan Home Design or Barcelona Designs.




                                                       44
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 45 of 46




                                             PRAYER FOR RELIEF

                   WHEREFORE, Herman Miller respectfully requests that the Court enter judgment as

        follows:

                   a)    Finding Defendants liable for counterfeiting, infringing and diluting Herman

        Miller’s trade dress and trademark rights under the Lanham Act, New York law, and common law;

                   b)    Finding that Defendants’ foregoing misconduct was willful;

                   c)    Enjoining Defendants, their agents, representatives, employees, assigns, and

        suppliers, and all persons acting in concert or privity with them, from engaging in the foregoing

        misconduct;

                   d)    Awarding Herman Miller all damages suffered and expenses incurred because of

        Defendants’ misconduct, along with Defendants’ infringing profits;

                   e)    Awarding Herman Miller treble damages;

                   f)    If Herman Miller elects statutory damages, awarding the maximum $2,000,000 per

        infringed registration;

                   g)    Declaring that this an exceptional case and awarding Herman Miller its reasonable

        attorneys’ fees;

                   h)    Awarding Herman Miller pre-judgment and post-judgment interest on the damages

        caused by Defendants’ misconduct; and

                   i)    Granting Herman Miller such other and further relief as the Court may deem just

        and proper under the circumstances.




                                                     45
4845-9880-3134.4
                    Case 1:20-cv-06172-LLS Document 11 Filed 08/07/20 Page 46 of 46




                                           DEMAND FOR JURY TRIAL

                   Under Rule 38 of the Federal Rules of Civil Procedure, Herman Miller requests a trial by

        jury of any issues so triable by right.



                   Dated: August 6, 2020              Respectfully submitted,

                                                      By: /s/ Jonathan E. Moskin

                                                            Jonathan E. Moskin, NY Bar No. 1949031
                                                            FOLEY & LARDNER LLP
                                                            90 Park Avenue
                                                            New York, NY 10016
                                                            Telephone: 212.682.7474
                                                            Email: jmoskin@foley.com

                                                            Jean-Paul Ciardullo, NY Bar No. 4495594
                                                            FOLEY & LARDNER LLP
                                                            555 S. Flower St., Suite 3300
                                                            Los Angeles, CA 90071
                                                            Telephone: 213.972.4500
                                                            Email: jciardullo@foley.com

                                                            Attorneys for Plaintiff
                                                            HERMAN MILLER, INC.




                                                      46
4845-9880-3134.4
